 



Exhibit 10.19
LODGENET ENTERTAINMENT CORPORATION
EXECUTIVE EMPLOYMENT AGREEMENT
     AGREEMENT, dated as of January 29, 2008 by and between LodgeNet
Entertainment Corporation, a Delaware corporation located at 3900 West
Innovation Street, Sioux Falls, South Dakota 57107 (“Corporation”), and James G.
Naro (“Executive”).
     WHEREAS, the Executive is presently employed by the Corporation in the
capacity and with the title set forth on Appendix A hereto:
     WHEREAS, the Board of Directors (“Board”) has determined that it would be
in the best interest of the Corporation and its shareholders to provide for the
employment of Executive on the terms set forth herein in order to secure the
attention and dedication of the Executive as a member of the Corporation’s
management team.;
     WHEREAS, the Board has determined that entering into agreements from time
to time with members of senior management in the form hereof will enhance the
ability of the Corporation to attract and retain capable senior executives; and
     WHEREAS, the Executive is willing to continue serving the Corporation in
accordance with the provisions of this Agreement.
     NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants and obligations hereinafter set forth, the parties hereto hereby agree
as follows:
     1. Definitions. Capitalized terms used herein shall have the meanings set
forth in Appendix B, which is attached hereto and incorporated herein by
reference.
     2. Term of Employment. The employment of Executive by the Corporation
pursuant to this Agreement shall be for a period (the “Term”) beginning on the
date hereof and continuing, unless sooner terminated as provided in Section 7
herein, through December 31, 2008; provided, however, that on each December 31,
commencing with December 31, 2008, such period of employment shall automatically
be extended for an additional year, (in which case the Term shall be deemed to
have been extended through December 31 of the next succeeding year), unless
sixty (60) days prior to the expiration of the then-current Term either party
hereto has given written notice to the other that such party does not wish to
extend the period of employment.
     3. Duties. During the Term, Executive shall serve as in the capacities and
with the title(s) set forth in Appendix A, or in such other office or offices to
which he shall be elected by the Board of Directors of the Corporation (“Board”)
with Executive’s approval, performing the duties of such office or offices as
are assigned to Executive by the Board or committees of the Board or the Chief
Executive Officer of the Corporation. During the Term, Executive shall devote
his full time and attention to the business of the

 



--------------------------------------------------------------------------------



 



Corporation and the discharge of the aforementioned duties, except for permitted
vacations, absences due to illness, and reasonable time for attention to
personal affairs.
     4. Work Location. During the Term, Executive shall have an office at the
facility specified on Appendix A.
     5. Compensation. As compensation for the services performed hereunder, the
Corporation shall pay or provide to Executive the following:

  (a)   The Corporation shall pay Executive a salary (the “Base Salary”),
calculated at the rate per annum set forth on Appendix A (which Base Salary may
be increased by the Corporation at any time and from time to time in its
discretion). The Base Salary shall be payable monthly, semi-monthly or weekly
according to the Corporation’s general practice for its executives, for the Term
under this Agreement.     (b)   During the Term, Executive shall be allowed to
participate in such bonus and other incentive compensation programs in
accordance with their terms as the Corporation may have in effect from time to
time for its executive personnel, and all compensation and other entitlements
earned pursuant to such programs shall be in addition to, and shall not in any
way reduce, the amount payable as Base Salary.     (c)   During the Term,
Executive shall be entitled to:

  (i)   participate in such retirement, investment, health (medical, hospital
and/or dental) insurance, life insurance, disability insurance and accident
insurance plans and programs as are maintained in effect from time to time by
the Corporation for its salaried employees;     (ii)   participate in other
non-duplicative benefit programs which the Corporation may from time to time
offer generally to executive personnel of the Corporation; and     (iii)  
accrue vacation time, sick leave, or other forms of paid time off in accordance
with the Corporation’s policy for executive personnel.

  (d)   During the Term, the Board from time to time in its discretion may grant
to Executive stock options, restricted stock and other rights related to shares
of the Corporation’s common stock, and may designate the terms on which such
rights vest.

     6. Effect of Disability and Certain Hazards. Executive shall not be
obligated to perform the services set forth in this Agreement during any period
of Disability, and relief from such obligation shall not in any way affect his
rights hereunder except to the

 



--------------------------------------------------------------------------------



 



extent that such Disability may result in termination of his employment by the
Corporation pursuant to Section 7 herein.
     7. Termination of Employment. The employment of Executive by the
Corporation pursuant to this Agreement may be terminated on or prior to the
expiration of the then current Term as follows:

  (a)   Termination in the Event of Death. In the event of Executive’s death
prior to the expiration of the Term, such employment shall automatically
terminate on the date of Executive’s death.     (b)   Termination in the Event
of Disability. The Corporation may terminate this Agreement due to Executive’s
Disability prior to the expiration of the Term on not less than thirty (30) days
prior written notice, unless prior to the expiration of said 30 day period,
Executive shall have returned to the effective performance of Executive’s duties
on a full-time basis. Any dispute as to the existence of a Disability shall be
settled by the opinion of an impartial physician selected by the parties or
their representatives or, in the event of failure to make a joint selection
after request therefore by either party to the other, a physician selected by
the Corporation, with the fees and expenses of any such physician to be borne in
equal shares by the Corporation and Executive.     (c)   Termination for Cause.
The Corporation, by giving written notice of termination to Executive, may
terminate Executive’s employment at any time prior to the expiration of the Term
for Cause, with Cause to be determined by the Board after reasonable written
notice to Executive and an opportunity for Executive to be heard at a meeting of
the Board and with reasonable opportunity (of not less than 30 days) in the case
of willful neglect of material duties to cease such neglect. For purposes of
this Section 7(c), no act or failure to act on the Executive’s part shall be
considered “willful” unless done or omitted to be done by Executive not in good
faith and without reasonable belief that his action or omission was in the best
interest of the Corporation.     (d)   Termination Without Cause. The
Corporation may terminate such employment at any time prior to the expiration of
the Term without Cause upon 60 days prior written notice to Executive.     (e)  
Date of Termination. Unless otherwise agreed by the Executive and Corporation or
otherwise provided in this Agreement, the effective date of termination shall be
determined as follows:

  (i)   if this Agreement is terminated by death, the effective date of shall be
the date of Executive’s death,

 



--------------------------------------------------------------------------------



 



  (ii)   if the Executive’s employment is terminated due to a Disability, the
effective date of termination shall be thirty (30) days after the Notice of
Termination is given (provided that the Executive shall not have returned to the
effective performance of his duties on a full-time basis during such period),  
  (iii)   if the Executive’s employment is terminated for Cause, the effective
date of termination shall be the date specified in the Notice of Termination,
and     (iv)   if the Executive’s employment is terminated for any other reason,
the effective date of termination shall be sixty (60) days after the Notice of
Termination.

     8. Payments Upon Termination.

  (a)   Except as otherwise provided in subsections (b) or (c) of this
Section 8, upon termination of Executive’s employment by the Corporation, all
compensation due Executive under this Agreement and under each plan or program
of the Corporation in which Executive may be participating at the time shall
cease to accrue as of the date of such termination (except, in the case of any
such plan or program, if and to the extent otherwise provided in the terms of
such plan or program), and all such compensation accrued as of the date of such
termination but not previously paid shall be paid to Executive at the time such
payment otherwise would be due, and in any event no later than the Last Payment
Date. Unless otherwise expressly provided in the terms of the bonus plan or
program of the Corporation in which the Executive is a participant at the time
of his termination, if the termination of Executive’s employment is for any
reason other than a termination for Cause in accordance with Section 7(c) above,
then a pro rata portion of the “target” full year’s bonus shall be deemed to
have accrued for the Executive under such bonus plan or program for the portion
of the year ended on the date of the termination, which shall be paid to the
Executive within 10 days of the date of termination and no later than the Last
Payment Date.     (b)   If Executive’s employment pursuant to this Agreement is
terminated by the Corporation without Cause pursuant to Section 7(d) above, or
if the Corporation elects at any time not to renew or extend this Agreement at
the expiration of the then current Term, and provided that subsection (c) below
does not apply, then, in addition to the payments required by subsection (a) of
this Section 7, (i) all stock options previously granted but still subject to
vesting shall be immediately vested and shall be exercisable until the first to
occur of (y) the expiration date of the applicable option or (z) two (2) years
following the date of termination and (ii) all grants of restricted stock or
other rights related to shares of the Corporation’s common stock shall be
immediately vested (or the risk of forfeiture, as appropriate, shall terminate)

 



--------------------------------------------------------------------------------



 



      and shall be delivered to Executive at the same time and subject to the
same performance conditions as if the Executive had remained employed by the
Corporation. The Executive shall also receive, subject to the mitigation
provisions of subsection (d) below, in a single sum payable at the time of
termination, and no later than the Last Payment Date, a cash severance payment
(the “Severance Payment”) from the Corporation. The amount of the Severance
Payment shall be equal to the Executive’s then monthly Base Salary increased by
a factor of twenty percent (20%) to account for the Executive’s loss of
benefits, multiplied by the number of months in the Severance Period as set
forth in Appendix A hereof. Executive shall have the right to purchase health
and dental coverage under the Company’s group policies then in effect for the
Severance Period. The Severance Payment is subject to required withholding. The
Executive shall not be entitled to Severance Payments in any event if he is
terminated for Cause as permitted by Section 7(c).     (c)   Termination
Following Change in Control.

  (i)   If a Change in Control of the Corporation occurs during the Term of this
Agreement, or if Executive’s employment with the Corporation is terminated by
the Corporation without Cause prior to but in connection with a Change in
Control (meaning that at the time of such termination the Company had entered
into an agreement, the consummation of which would result in a Change in
Control, or any person had publicly announced its intent to take or consider
actions that would constitute a Change in Control, or the Board adopts a
resolution to the effect that a potential Change in Control for purposes of this
Agreement has occurred), then the Executive shall be entitled to the
compensation provided in Section 8(c)(ii) below upon the termination of the
Executive’s employment by the Corporation or by the Executive, unless the
Corporation elects to terminate this Agreement pursuant to the provisions of
Section 7 (a), (b) or (c) above or because the Executive terminates this
Agreement other than for Good Reason.     (ii)   If the Executive shall be
terminated from employment with the Corporation following the occurrence of a
Change of Control such that Executive is entitled to the compensation set forth
in this Section 8(c)(ii), then the Executive shall be entitled to receive the
following severance benefits in lieu of any other benefits the Executive would
otherwise be entitled to pursuant to this Agreement:

  (a)   Severance Payment. The Corporation shall pay as severance pay to the
Executive an amount equal to the Base Salary that Executive would have received
for a thirty (30) month period (the “Payment Period”) at an annualized rate
equal to the higher of the rate in effect immediately prior to the Change in

 



--------------------------------------------------------------------------------



 



      Control or the rate in effect on the date of the Notice of Termination.
Such cash payment shall be payable in a single sum, within 10 days following the
Executive’s Date of Termination, and no later than the Last Payment Date.    
(b)   Incentive Awards. The Executive shall receive a cash payment in a single
sum, within 10 days following the Executive’s Date of Termination, and no later
than the Last Payment Date, in the amount equal a pro rata portion of the
“target” full year’s bonus for the Executive under such bonus plan or program
for the portion of the year ending on the date of the termination, with a
partial month counted as a completed month.     (c)   Acceleration of Equity
Grants. Any non-vested stock options, restricted stock or other equity award
granted to the Executive by the Corporation shall become 100% vested and all
restrictions or conditions to the receipt of such securities, included but not
limited to any applicable performance criteria, shall be waived, up to 100% of
the “target” shares that were to have been delivered to the executive under any
performance-based plan, or 100% of the total shares under a time-based vesting
plan. In addition, (i) any stock options shall be exercisable until the first to
occur of (y) the expiration date of the applicable option or (z) four (4) years
following the date of termination and (ii) shares of restricted stock or other
equity awards shall be delivered free of all restrictions within 10 days of the
date of termination. If any plan pursuant to which stock options, restricted
stock or other equity awards have been issued is not assumed by the successor
entity, all such rights will immediately accelerate and be exercisable on the
date of the Change of Control.     (d)   Insurance and Welfare Benefits. During
the shorter of (i) the Payment Period or (ii) 18 months following the date of
termination (the “Coverage Period”) the Executive shall be entitled to the
continuation of the same or equivalent life, health, hospitalization, dental and
disability insurance coverage and other employee insurance or welfare benefits
that he had received (including equivalent coverage for his spouse and dependent
children) immediately prior to the Change in Control. In the event that
Executive is ineligible under the terms of such insurance to continue to be so
covered, the Corporation shall provide the Executive with substantially
equivalent coverage through other sources. If the Executive prior to a Change in
Control was receiving any cash-in-lieu payments designed to enable the Executive
to obtain insurance

 



--------------------------------------------------------------------------------



 



      coverage of his choosing, the Corporation shall, in addition to any other
benefits to be provided under this Section 8(c)(ii)(d), provide Executive with a
lump-sum payment equal to the amount of such in-lieu payments that the Executive
would have been entitled to receive over the Coverage Period, no later than the
Last Payment Date. The benefits to be provided under this Section 8(c)(ii)(d)
shall be reduced to the extent of the receipt of substantially equivalent
coverage by the Executive from any successor employer.     (e)   Tax Gross-Up.
If any payments received by Executive pursuant to this Agreement will be subject
to the excise tax (the “Excise Tax”) imposed by Section 4999 or Section 409A of
the Internal Revenue Code of 1986, as amended (the “Code”), or any successor or
similar provision of the Code, the Corporation shall pay to the Executive
additional compensation such that the net amount received by the Executive after
deduction of any Excise Tax (and taking into account any federal, state and
local income taxes payable by the Executive as a result of the receipt of such
gross-up compensation), shall be equal to the total payments he would have
received had no such Excise Tax (or any interest or penalties thereon) been paid
or incurred. The Corporation shall pay such additional compensation no later
than the Last Payment Date. The calculation of the tax gross-up payment shall be
approved by the Corporation’s independent certified public accounting firm and
the Executive’s designated financial adviser.

  (iii)   Notice of Good Reason. If Executive believes that Executive is
entitled to terminate employment with the Corporation for Good Reason, the
Executive may apply in writing to the Corporation for confirmation of such
entitlement prior to the Executive’s actual separation from employment, by
following the claims procedure set forth in Section 14 hereof. The submission of
such a request by Executive shall not constitute Cause for the Corporation to
terminate an Executive, and Executive shall continue to receive all compensation
and benefits otherwise payable pursuant to this Agreement at the time of such
submission throughout the resolution of the matter pursuant to the procedures
set forth in Section 14 hereof. If the Executive’s request for a termination of
employment for Good Reason is denied under both the request and appeal
procedures set forth in Section 14(b) and (c) hereof, then the parties shall use
their best efforts to resolve the claim within ninety (90) days after the claim
is submitted to binding arbitration pursuant to Section 14(d).

 



--------------------------------------------------------------------------------



 



  (iv)   All rights of the Employee pursuant to this Section 8(c) shall
terminate on the second anniversary following the occurrence of a Change in
Control.

  (d)   No Mitigation. The Executive shall not be required to mitigate the
amount of any payments provided for by this Agreement by seeking employment or
otherwise, nor shall the amount of any cash payments or benefit provided under
this Agreement be reduced by any compensation or benefit earned by the Executive
after his Date of Termination (except as provided in Section 8(c)(ii)(d) above).
    (e)   Additional Requirement for Severance Compensation. The amounts payable
pursuant to this Section 8 shall be paid only upon an Executive’s execution and
delivery to the Corporation of an agreement and general release, in such form as
is acceptable to the Corporation, in its sole discretion, under which, among
other things, the Executive shall release and discharge the Corporation and
related persons from all claims and liabilities relating to the Executive’s
employment with the Corporation and/or the termination of the Executive’s
employment, including without limitation, claims under the Age Discrimination in
Employment Act and the Older Workers Benefit Protection Act, where applicable.
Subject to Section 21 hereof, payment of the amounts payable pursuant to this
Section 8 will be paid only after the Release Effective Date and expiration of
all periods of permitted rescission under federal or state law for such
releases.

     9. Confidential Information. Executive shall not at any time during the
period of employment and thereafter disclose to others or use any trade secrets
or any other confidential information belonging to the Corporation or any of its
subsidiaries, including, without limitation, drawings, plans, programs,
specifications, code, algorithms, methods, techniques, systems, processes,
designs and diagrams and non-public information relating to (i) customers of the
Corporation or its subsidiaries, (ii) the Corporation’s business plans and
budgets, and (iii) the Corporation’s financial information, including
projections, plans and budgets, except as may be required to perform his duties
hereunder. The provisions of this Section 9 shall survive the termination of
Executive’s employment with the Corporation, provided that after the termination
of Executive’s employment with the Corporation, the restrictions contained in
this Section 9 shall not apply to any such trade secret or confidential
information which becomes generally known in the trade from a source other than
Executive.
     10. Patents, Etc. The Corporation shall be entitled to any and all ideas,
know-how and inventions, whether patentable or not, which Executive shall
conceive, make or develop during the Executive’s period of employment with the
Corporation, which relates to the business of the Corporation or any of it’s
subsidiaries. Executive shall, from time to time, at the request of the
Corporation, execute and deliver such instruments or documents, and shall
perform or do such acts or things, as reasonably may be requested in order that
the Corporation may have the benefit of such ideas, know-how and

 



--------------------------------------------------------------------------------



 



inventions and, in particular, so that patent applications may be prepared and
filed in the United States Patent Office, or in appropriate places in foreign
countries, covering any of the patentable ideas or inventions covered by this
Agreement as aforesaid, including appropriate assignments vesting in the
Corporation or any of its subsidiaries (or any successor to the Corporation or
any of its subsidiaries) full title to any and all such ideas, inventions and
applications. Further, Executive will cooperate and assist the Corporation in
the prosecution of any such applications in order that patents may issue
thereon.
     11. Non-Competition.

  (a)   If Executive receives severance compensation pursuant to Section 8
above, or if Executive is terminated for Cause, Executive agrees that Executive
will not, without the prior written consent of the Corporation, directly or
indirectly, during the six (6) month period following the Date of Termination,
engage in any business or employment or provide any consulting service to any
person or organization, or to a division or operating unit of any organization
which is involved principally in the provision of video or broadband services to
lodging or healthcare facilities in the United States (a “Competing Business”);
provided, however, that the parties acknowledge and agree that an entity
involved in the cable, satellite or other pay television business generally
shall not be deemed to be a Competing Business if (i) the provision of video or
broadband services to lodging or healthcare facilities comprises less than
twenty (20%) percent of the revenues of such business and (ii) Executive’s
principal duties do not involve operation or oversight of that portion of the
enterprise involved in the provision of video or broadband services to lodging
or healthcare facilities). In the event that Executive violates the provisions
of this subparagraph (a), the Corporation shall have the right, in addition to
such other remedies as the Corporation may have available to it, to recover that
portion of the amounts payable to Executive pursuant to the provisions of
Sections 8(b) or 8(c)(ii) of this Agreement which relate to the period of time
Executive is found to have been in violation of the terms of this subparagraph.
    (b)   During the Term, Executive shall not enter into endeavors that are
competitive with the business or operations of the Corporation and shall not own
an interest in, manage, operate, join, control, lend money or render financial
or other assistance to or participate in or be connected with, as an officer,
employee, director, partner, stockholder, member, venturer, advisor, consultant
or otherwise (except for passive investments of not more than a one percent
interest in the securities of a publicly held corporation regularly traded on a
national securities exchange or in an over-the-counter securities market) any
Competing Business.

     12. Successors.

  (a)   The Corporation shall require any successor (whether direct or indirect,
by purchase, merger, consolidation or otherwise) to all or substantially all of
the

 



--------------------------------------------------------------------------------



 



      business and/or assets of the Corporation, by agreement in form and
substance reasonably satisfactory to the Executive, to expressly assume and
agree to perform the obligations of the Corporation under this Agreement in the
same manner and to the same extent that the Corporation would be required to
perform this Agreement if no such succession had taken place. Failure of the
Corporation to obtain such agreement prior to the effective date of any such
succession shall be a breach of this Agreement and shall entitle the Executive
to compensation from the Corporation in the same amount and on the same terms as
he would be entitled to receive hereunder if he terminated his employment for
Good Reason, except that for purposes of implementing the foregoing, the date on
which any such succession becomes effective shall be deemed the Date of
Termination. As used in this Agreement, “Corporation” shall mean the Corporation
as hereinbefore defined and any successor to its business and/or assets as
aforesaid, which successor executes and delivers the agreement provided for in
this Section 12(a) or which otherwise becomes bound by the terms and provisions
of this Agreement by operation of law.     (b)   This Agreement and all rights
of the Executive hereunder shall inure to the benefit of and be enforceable by
the Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees and legatees. If the Executive should
die after his termination while any amounts would still be payable to him
hereunder if he had continued to live, all such amounts, unless otherwise
provided herein, shall be paid in accordance with the terms of this Agreement to
the Executive’s devisee, legatee, or other designee or, if there be no such
designee, to the Executive’s estate.

     13. Notices. Any notice required or permitted by this Agreement shall be in
writing, sent by registered or certified mail, return receipt requested, or by
recognized courier service (regularly providing proof of delivery), addressed to
the Board and the Corporation at the Corporation’s then principal office, or to
the Executive at the address set forth under the Executive’s signature below, as
the case may be, or to such other address or addresses as any party hereto may
from time to time specify in writing for the purpose in a notice given to the
other parties in compliance with this Section 13. Notices shall be deemed given
when received.
     14. Administrator and Claims Procedure.

  (a)   In the event the Executive believes he/she has been wrongfully denied
the payment of benefits, the Executive shall follow the procedures set forth in
this Section 14. If the Executive is claiming benefits as a result of a
termination of employment pursuant to Section 7(c), the Executive shall
disregard subsections (b) and (c) hereof and shall proceed directly to
arbitration pursuant to subsection (d) hereof. The Administrator for purposes of
this Agreement shall be the Corporation. The Corporation shall have the right to
designate one or more Corporation employees as the Administrator at any

 



--------------------------------------------------------------------------------



 



time. The Corporation shall give the Executive written notice of any change in
the Administrator, or in the address or telephone number of the same.

  (b)   The Executive, or other person claiming through the Executive, must file
a written claim for benefits with the Administrator as a prerequisite to the
payment of benefits under this Agreement. The Administrator shall make all
determinations as to the right of any person to receive benefits under
subsections (b) and (c) of this Section 14. Any denial by the Administrator of a
claim for benefits by the Executive, his heirs or personal representative (“the
claimant”) shall be stated in writing by the Administrator and delivered or
mailed to the claimant within 30 days after receipt of the claim, unless special
circumstances require an extension of time for processing the claim. If such an
extension is required, written notice of the extension shall be furnished to the
claimant prior to the termination of the initial 30-day period. In no event
shall such extension exceed a period of 30 days from the end of the initial
period. Any notice of denial shall set forth the specific reasons for the
denial, specific reference to pertinent provisions of this Agreement upon which
the denial is based, a description of any additional material or information
necessary for the claimant to perfect his claim, with an explanation of why such
material or information is necessary, and any explanation of claim review
procedures, written to the best of the Administrator’s ability in a manner that
may be understood without legal or actuarial counsel.     (c)   A claimant whose
claim for benefits has been wholly or partially denied by the Administrator may
request, within 30 days following the date of such denial, in a writing
addressed to the Administrator, a review of such denial. The claimant shall be
entitled to submit such issues or comments in writing or otherwise as he shall
consider relevant to a determination of his claim, and he may include a request
for a hearing in person before the Administrator. Prior to submitting his
request, the claimant shall be entitled to review such documents as the
Administrator shall agree are pertinent to his claim. The claimant may, at all
stages of review, be represented by counsel, legal or otherwise, of his choice,
provided that the fees and expenses of such counsel shall be borne by the
claimant, unless the claimant is successful, in which case, such costs shall be
borne by the Corporation. All requests for review shall be promptly resolved.
The Administrator’s decision with respect to any such review shall be set forth
in writing and shall be mailed to the claimant not later than 30 days following
receipt by the Administrator of the claimant’s request unless special
circumstances, such as the need to hold a hearing, require an extension of time
for processing, in which case the Administrator’s decision shall be so mailed
not later than 60 days after receipt of such request.     (d)   A claimant who
has followed the procedure in subsections (b) and (c) of this section, or who
has been terminated pursuant to Section 7(c) after having been given the
opportunity to be heard by the Board, and who has not obtained full relief on
his claim for benefits, may, within 60 days following his receipt of

 



--------------------------------------------------------------------------------



 



      the Administrator’s written decision on review, or the Board’s decision,
as the case may be, apply in writing to the Administrator for expedited and
binding arbitration of his claim before an arbitrator in Minnehaha County, South
Dakota, in accordance with the commercial arbitration rules of the American
Arbitration Association, as then in effect, or pursuant to such other form of
alternative dispute resolution as the parties may agree (collectively, the
“arbitration”). The Corporation shall advance filing fees and other costs
required to initiate the arbitration, as well as up to $2,500 for Executive’s
initial attorney fees (which fees and costs shall not be recoverable by the
Corporation). The arbitrator’s sole authority shall be to interpret and apply
the provisions of this Agreement; he shall not change, add to, or subtract from,
any of its provisions. The arbitrator shall have the authority to award
compensatory damages, but shall not have the authority to award punitive,
consequential or exemplary damages. The arbitrator shall have the power to
compel attendance of witnesses at the hearing. Any court having jurisdiction may
enter a judgment based upon such arbitration. The arbitrator shall be appointed
by mutual agreement of the Corporation and the claimant pursuant to the
applicable commercial arbitration rules. The arbitrator shall be a professional
person with a reputation in the community for expertise in employee benefit
matters and who is unrelated to the claimant and any employees of the
Corporation. All decisions of the arbitrator shall be final and binding on the
claimant and the Corporation.

15. Legal Fees and Expense. The Corporation shall pay Executive’s out-of-pocket
expenses, including attorneys’ fees, but not to exceed a total of $15,000 for
any proceeding or group of related proceedings to enforce, construe or determine
the validity of the provisions for termination benefits in accordance with this
Agreement, provided, however, that if any arbitration or litigation results in a
finding in favor of Executive contrary to the position of the Corporation, then
Executive will be reimbursed for all reasonable legal and related costs
regardless of the limitation set forth above; and further provided that in no
event will Executive be held liable for the legal and related costs of the
Corporation in an event of a finding in favor of the Corporation. Amounts, if
any, paid to the Executive pursuant to this Section 15 shall be in addition to
all other amounts due to executive pursuant to this Agreement.
     16. Non-Alienation of Benefits. Except in so far as this provision may be
contrary to applicable law, no sale, transfer, alienation, assignment, pledge,
collateralization or attachment of any benefits under this Agreement shall be
valid or recognized by the Corporation.
     17. Miscellaneous.

  (a)   This Agreement contains the entire agreement of the parties relating to
the subject matter hereof and supersedes any prior written or oral agreements or
understandings relating to the subject matter hereof. No modification or
amendment of this Agreement shall be valid unless in writing and signed by

 



--------------------------------------------------------------------------------



 



or on behalf of the parties hereto. A waiver of the breach of any term or
condition of this Agreement shall not be deemed to constitute a waiver of any
subsequent breach of the same or any other term or condition. This Agreement is
intended to be performed in accordance with, and only to the extent permitted
by, all applicable laws, ordinances, rules and regulations. If any provisions of
this Agreement, or the application thereof to any person or circumstance, shall,
for any reason and to any extent, be held invalid or unenforceable, such
invalidity and unenforceability shall not affect the remaining provisions hereof
and the application of such provisions to other persons or circumstances, all of
which shall be enforced to the greatest extent permitted by law. Subject to the
provisions of Section 8(c)(ii)(e), the compensation provided to the Executive
pursuant to this Agreement shall be subject to any withholdings and deductions
required by any applicable tax laws. Any amounts payable to the Executive
hereunder after the death of the Executive shall be paid to the Executive’s
estate or legal representative. The headings in this Agreement are inserted for
convenience of reference only and shall not be a part of or control or affect
the meaning of any provision hereof. For purposes hereof, the masculine gender
shall be deemed to include the feminine gender, as appropriate. This Agreement
may be executed in one or more counterparts and each counterpart shall be deemed
an original but all counterparts together shall constitute one instrument.

  (b)   This Agreement shall inure to the benefit of and shall be binding upon
the successors and assigns of the Corporation, including any party with which
the Corporation may merge or consolidate or to which it may transfer
substantially all of its assets.     (c)   The rights and obligations of
Executive under this Agreement are expressly declared and agreed to be personal,
nonassignable and nontransferable during his life, but upon his death this
Agreement shall inure to the benefit of his heirs, legatees and legal
representatives of his estate, but only to the extent of any remaining financial
obligations of the Corporation.     (d)   The waiver by either party hereto of
its rights with respect to a breach of any provision of this Agreement by the
other shall not operate or be construed as a waiver of any rights with respect
to any subsequent breach.     (e)   No modification, amendment, addition,
alteration or waiver of any of the terms, covenants or conditions hereof shall
be effective unless made in writing and duly executed by the Corporation and
Executive.     (f)   This Agreement may be executed in any number of
counterparts, each of which shall be deemed an original, but all of which
together will constitute but one and the same agreement.

 



--------------------------------------------------------------------------------



 



  (g)   If any provision of this Agreement is determined to be invalid or
unenforceable under any applicable statute or rule of law, it is to that extent
to be deemed omitted and it shall not affect the validity or enforceability of
any other provision.     (h)   Any notice required or permitted to be given
under this Agreement shall be in writing, and shall be deemed given when sent by
registered or certified mail, postage prepaid, addressed as follows:

         
 
  If to Executive:   to the address set forth on
 
      Appendix B hereto
 
       
 
  If to the Corporation:   LodgeNet Entertainment Corporation
 
      3900 West Innovation Street
 
      Sioux Falls, SD 57107
 
      Attn: President

or mailed to such other person and/or address as the party to be notified may
hereafter have designated by notice given to the other party in a similar
manner.
     18. Prior Agreements Superseded. This Agreement supersedes all prior
agreements, if any, between the parties hereto with respect to the subject
matter hereof including any prior employment agreements, severance agreements,
and change-in-control agreements. In addition, the provisions related to
acceleration of options, time to exercise options, termination of risk of
forfeiture of restricted stock, and the like, as well as the definitions of
“Cause,” “Good Reason” and “Change in Control” contained herein supersede and
replace any conflicting provisions in any option grant agreement or any
restricted stock agreement between the Executive and the Corporation (in any
such case, an “Equity Agreement”) and the Executive, by executing this
Agreement, hereby agrees that all his or her existing Equity Agreements, and all
Equity Agreements to which he or she may become subject or party to during the
Term, are and shall be hereby amended to supersede and replace such provisions.
     19. Survival of Certain Provisions. The provisions of sections 9, 10 and
11(a) of this Agreement shall survive the termination of this Agreement,
provided that any claims pursuant to such sections must be brought within one
year of the date of the termination of this agreement.
     20. Governing Law. This Agreement shall be governed and construed in
accordance with the internal laws of the State of South Dakota. The parties
agree that any suit or proceeding arising out of this Agreement shall be brought
and maintained exclusively in the federal or state courts located in such state,
and each of the parties hereby irrevocably submits to the exclusive jurisdiction
and venue of such courts.
     21. Compliance with Section 409A of the Code. The provisions of this
Agreement regarding amounts that are determined to be subject to Section 409A of
the

 



--------------------------------------------------------------------------------



 



Internal Revenue Code of 1986, as amended (the “Code”) shall be interpreted and
administered in accordance with Section 409A of the code and the regulations and
guidance issued thereunder. Notwithstanding anything to the contrary contained
herein, no payment of an amount subject to Section 409A of the Code on account
of the Executive’s “separation from service” (as defined in Section 409A of the
Code, including the regulations and guidance issued thereunder) shall be made to
the Executive if the Executive is determined to be a “specified employee” within
the meaning of Section 409A of the Code at the time of the Executive’s
separation from service. Any such amounts to which the Executive would otherwise
be entitled under this Agreement during the first six months following a
separation from service shall be accumulated and paid on the first day of the
seventh month following the Executive’s separation from service.
     IN WITNESS WHEREOF, the parties have duly executed and delivered this
Agreement as of the day and year first above written.

                  EXECUTIVE:           LODGENET ENTERTAINMENT CORPORATION:
 
                /s/ James G. Naro       By:   /s/ Scott C. Petersen            
   
 
          Title:   President — CEO
 
               
Address: 4 East Twin Oaks Estates
               Sioux Falls, SD 57105

 



--------------------------------------------------------------------------------



 



Appendix A

     
Employee Name:
  James G. Naro
 
   
Employee Address:
  4 East Twin Oaks Estates
 
  Sioux Falls, SD 57105
 
   
Position/Title:
  Senior Vice President, General Counsel
 
   
Work Location
  3900 West Innovation Street, Sioux Falls, SD
 
   
Base Salary:
  $277,500.00 per annum
 
   
Benefits Stipend:
  $18,000.00 per annum, payable monthly
 
   
Bonus Parameters:
  Percentage of Base Salary at Target: 45%
 
   
Severance Period:
  18 months from date of termination

 



--------------------------------------------------------------------------------



 



Appendix B
DEFINITIONS
For the purpose of this Agreement, the following terms have the meanings
indicated:
“Cause” means one or more of the following:
(a) acts committed during the Term of this Agreement resulting in a felony
conviction under any federal or state statute;
(b) willfully engaging in dishonest or fraudulent action or omission resulting
or intended to result in any demonstrable and material financial or economic
harm to the Corporation, or which materially damages the Corporation’s
reputation; or
(c) willful breach of this Agreement, willful neglect of the material duties of
the Executive under this Agreement, gross and willful misconduct, or willful and
material violation of (x) the Corporation’s Code of Business Conduct and Ethics
or (y) the Corporation’s Employee Handbook (as amended from time to time) which
results in or is reasonably likely to result in any demonstrable and material
financial or economic harm to the Corporation or material damage to the
Corporation’s reputation.
“Change in Control” means the occurrence of any of the following:

  (a)   any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended (the “Exchange Act”) in effect on
the date hereof) or group of persons acting in concert, other than the
Corporation or any subsidiary thereof or any employee benefit plan of the
Corporation or any subsidiary thereof, becomes the “beneficial owner” (as such
term is defined in Rule 13d-3 of the Exchange Act except that a person shall
also be deemed the beneficial owner of all securities which such person may have
a right to acquire, whether or not such right is presently exercisable),
directly or indirectly, of securities of the Corporation representing thirty
percent (30%) or more of the combined voting power of the Corporation’s then
outstanding securities ordinarily having the right to vote in the election of
directors (“voting stock”); or     (b)   during any period subsequent to the
date of this Agreement, a majority of the members of the Board shall not for any
reason be the individuals

 



--------------------------------------------------------------------------------



 



      who at the beginning of such period constitute the Board or those persons
who are nominated as new directors by a majority of the current directors or
their successors who have been so nominated; or     (c)   there shall be
consummated any merger, consolidation (including a series of mergers or
consolidations), or any sale, lease, exchange or other transfer (in one
transaction or a series of related transactions) of all, or substantially all,
of the assets of the Corporation (meaning assets representing thirty percent
(30%) or more of the net tangible assets of the Corporation or generating thirty
percent (30%) or more of the Corporation’s operating cash flow), or any other
similar business combination or transaction, but excluding any business
combination or transaction which: (i) would result in the voting stock of the
Corporation immediately prior thereto continuing to represent (either by
remaining outstanding or by being converted into voting stock of the surviving
entity) more than 70% of the combined voting power of the voting stock of the
Corporation (or such surviving entity) outstanding immediately after giving
effect to such business combination or transaction; or (ii) would be effected to
implement a recapitalization (or similar transaction) of the Corporation in
which no “person” (as defined in subsection 3(a) hereof) or group of persons
acting in concert becomes the beneficial owner (as defined in subsection 3(a)
hereof) of thirty percent (30%) or more of the combined voting power of the then
outstanding voting stock of the Corporation; or     (d)   the adoption of any
plan or proposal for the liquidation or dissolution of the Corporation; or    
(e)   the occurrence of any other event that would be required to be reported in
response to Item 6(e) of Schedule 14A of Regulation 14A of the Exchange Act in
effect on the date hereof.

“Disability” means any physical or mental condition which prevents the effective
performance on a full time basis by Executive of the duties set forth in this
Agreement or otherwise assigned to Executive as contemplated by this Agreement
for a period of more than 180 days.
“Good Reason” means any of the following which occur following a Change of
Control:

  (a)   the assignment to the Executive of any duties materially inconsistent
with the Executive’s positions, duties, responsibilities and status with the
Corporation immediately prior to a Change in Control, or a significant adverse
alteration in the nature of the Executive’s reporting responsibilities, titles,
or offices as in effect immediately prior to a Change in Control, or any removal
of the Executive from, or any

 



--------------------------------------------------------------------------------



 



      failure to reelect the Executive to, any such positions, except in
connection with a termination of the employment of the Executive for Cause,
Permanent Disability, or as a result of the Executive’s death or by the
Executive other than for Good Reason;     (b)   a material reduction by the
Corporation in the Executive’s base salary in effect immediately prior to a
Change in Control;     (c)   any material breach by the Corporation of any
provision of this Agreement;     (d)   following a Change in Control, the
Executive is excluded (without substitution of a substantially equivalent plan)
from participation in any benefit, incentive, stock option, health, dental,
insurance or pension plan generally made available to persons at Executive’s
level of responsibility in the Corporation;     (e)   without the Executive’s
express written consent, the requirement by the Corporation that the Executive’s
principal place of employment be relocated more than fifty (50) miles from his
place of employment prior to the Change in Control, or travel on the
Corporation’s business to an extent materially greater than the Executive’s
customary business travel obligations;     (f)   the Corporation’s failure to
obtain a satisfactory agreement from any successor to assume and agree to
perform the Corporation’s obligations under this Agreement, as contemplated in
Section 7(a) hereof.

     “Last Payment Date” means the date that is two and one-half months after
the close of the taxable year in which the Executive incurs a separation from
service.

 



--------------------------------------------------------------------------------



 



GENERAL RELEASE OF ALL CLAIMS
     This General Release of All Claims (“Agreement”) is entered into by and
between the undersigned,                      (“Employee”) LODGENET
ENTERTAINMENT CORPORATION (the “Company”). Employee and the Company are
collectively referred to as “Parties.”
     In exchange for the payments made pursuant to the severance provisions of
the Employment Agreement between Employee and the Company, Employee hereby
acknowledges full and complete satisfaction and hereby releases and forever
discharges the Company and each of its affiliates, subsidiaries, agents,
directors, officers, shareholders, employees, attorneys, successors, and
assigns, from any and all claims arising from or connected with Employee’s
employment by, or separation from the Company, including but not limited to, any
actions brought in tort or for breach of contract, or claims arising under Title
VII of the Civil Rights Act of 1964, the Age Discrimination in Employment Act
(“ADEA”), the Older Worker Benefits Protection Act (“OWBPA”), the Fair Labor
Standards Act, the Equal Pay Act, the Employee Retirement Income Security Act of
1974, and any other federal or state statute, law or regulation relating to
employment.
     In order to conform this release agreement with the rights provided by the
Older Workers Benefit Protection Act of 1990, Employee is aware of the following
with respect to release of any claims under the ADEA:

  (1)   the right to consult with an attorney before signing this Release.    
(2)   Forty-five (45) days, in which to consider this Release and any ADEA
claim; and     (3)   Seven (7) days after signing this Release to revoke this
release to any ADEA claim.

This Agreement shall not be effective until the expiration of seven (7) days
following its execution by Employee. In addition, Employee acknowledges that the
Company has provided Employee with a list of all employees eligible for and
offered benefits under the ETA Plan, with their ages and job titles in
compliance with the OWBPA. Employee acknowledges that the names could change as
the Plan is implemented and that a current list will be available upon request
at the Human Resource office of the Company.
     Employee agrees not to use any confidential information or trade secrets
acquired during employment with the Company for any other business or employment
without the prior written consent of the Company. Employee hereby assigns to the
Company all rights to any invention(s) developed or will develop relating at the
time of conception or reduction to practice to the Company’s business, or
resulting from work performed for the Company.

 



--------------------------------------------------------------------------------



 



     Employee further agrees that this Agreement, the terms and conditions of
this Agreement, and any and all actions by the Parties in accordance therewith,
are strictly confidential and Employee agrees not to disclose, discuss or reveal
said information to any other persons, entities or organizations, except that
Employee may disclose this information to immediate family members, counsel,
personal tax advisor, or as may be required by applicable law. However, a
violation of this confidentiality agreement by any third party referenced-above
will constitute a breach of this Agreement.
     The Parties hereby agree to submit any and all disputes regarding any
aspect of this Agreement or any act that allegedly has or would violate any
provision of this Agreement, to final and binding and confidential arbitration
by a single neutral arbitrator as the exclusive remedy for such claim or
dispute. Subject to the terms of this paragraph, the arbitration proceedings
shall be conducted and administered by the American Arbitration Association
(“AAA”) under its National Rules for the Resolution of Employment Disputes then
in effect. The arbitrator shall be experienced in labor and employment matters
and shall be appointed by agreement of the Parties hereto or, if no agreement
can be reached, pursuant to the AAA Rules. In addition, should any party to this
Agreement hereafter institute any legal action or administrative proceeding
against the other with respect to any claim waived by this Agreement or pursue
any arbitrable dispute by any method other than said arbitration, the prevailing
party shall be entitled to recover from the other party all damages, costs,
expenses, and attorney’s fees incurred as a result of such action.
     This Agreement represents and contains the entire agreement between
Employee and the Company relating to the matters described herein, and
supersedes all prior discussions and agreements, whether oral or written.
     Employee affirms and represents that he is entering into this Agreement
freely and voluntarily, and that Employee is acting under no other inducement,
or under any coercion, threat or duress. Employee acknowledges that the contents
of this document have been explained to Employee and Employee understands the
meaning and legal effect of this Agreement.

                     
Dated:
                                                  Employee Signature    
 
                   
Dated:
          By:        
 
 
 
         
 
   

 